DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 11, 13-14, and 20 are amended and claim 5 is cancelled due to Applicant's amendment dated 03/18/2022.  Claims 1-4 and 6-22 are pending.
Response to Amendment
The rejection of claims 1-4, 6-9, 11-12, 14, and 20-22 under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. KR 20150105201 A—English translation obtained by Google Patents, hereinafter “Park”—is not overcome due to the Applicant’s amendment dated 03/18/2022. The rejection is herein revised to reflect the amended claim language. 
The rejection of claims 1-6, 11-12, 14, 18, and 20-22 under 35 U.S.C. 102(a)(1) as being anticipated by Miyata et al. US 2018/0170914 A1 (“Miyata”) is overcome due to the Applicant’s amendment dated 03/18/2022. The rejection is withdrawn. 
The rejection of claims 15-19 under 35 U.S.C. 103 as being unpatentable over Park is not overcome due to the Applicant’s amendment dated 03/18/2022. The rejection is maintained. 
The rejection of claims 15 and 17 under 35 U.S.C. 103 as being unpatentable over Miyata is overcome due to the Applicant’s amendment dated 03/18/2022. The rejection is withdrawn. 
The rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Miyata in view of Jeong et al. US 2006/0202194 A1 (“Jeong”) is overcome due to the Applicant’s amendment dated 03/18/2022. The rejection is withdrawn. 
The rejection of claims 1-4, 6-9, 11-16, 18, and 20-22 under 35 U.S.C. 103 as being unpatentable over Cho et al. US 2015/0126736 A1 (“Cho”) in view of Lorente, Alejandro, et al. “Modulation of ambipolar charge transport characteristics in side-chain polystyrenes as host materials for solution processed OLEDs.” Organic Electronics 41 (2017): 91-99. (“Lorente”) is not overcome due to the Applicant’s amendment dated 03/18/2022. The rejection is maintained. 
The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Cho in view of Lorente and Chen et al. US 2010/0184942 A1 (“Chen”) is not overcome due to the Applicant’s amendment dated 03/18/2022. The rejection is maintained. 
The rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Cho in view of Lorente and Kim et al. US 2015/0318486 A1 (“Kim”) is not overcome due to the Applicant’s amendment dated 03/18/2022. The rejection is maintained. 
The rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Cho in view of Lorente and Hung et al. US 2015/0349273 A1 (“Hung”) is not overcome due to the Applicant’s amendment dated 03/18/2022. The rejection is maintained. 
The rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Cho in view of Lorente and Freundenrich, Craig, How OLEDS Work, Current and Future OLED Applications, HowStuffWorks, April 2016—obtained from the Wayback Machine (“Freundenrich”)—is not overcome due to the Applicant’s amendment dated 03/18/2022. The rejection is maintained. 
The rejection of claim 22 under 35 U.S.C. 103 as being unpatentable over Cho in view of Lorente and Liu, Yuchao, et al. “All-organic thermally activated delayed fluorescence materials for organic light-emitting diodes.” Nature Reviews Materials 3.4 (2018): 1-20. (“Liu”) is not overcome due to the Applicant’s amendment dated 03/18/2022. The rejection is maintained. 
The rejections of claim 5 as set forth in the previous Office Action are moot because claim 5 is cancelled due to the Applicant's amendment dated 03/18/2022.

Response to Arguments
Applicant's arguments on pages 48-49 of the reply dated 03/18/2022 with respect to the rejection of claims 1-7, 11-12, 14, and 18-22 under 35 U.S.C. 102(a)(1) as being anticipated by Miyata as set forth in the previous Office Action have been considered but are moot because the rejection has been withdrawn.
Applicant’s arguments on pages 47-48 and 50-56 of the reply dated 03/18/2022 with respect to the rejection of claims 1-22 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument – With respect to the rejection over Park, Applicant argues on pg. 48 of the reply that compound 495 of Park (shown below) fails to read on the amended claims 1, 14, and 20, as compound 495 comprises a GD group that has two pendant phenyl rings. Applicant argues this GD group is not provided for in claims 1, 4, and 20.

    PNG
    media_image1.png
    8
    1
    media_image1.png
    Greyscale

Examiner's response –Claims 1, 14, and 20 recite “each donor group GD independently comprises at least one moiety selected from the group consisting of” and lists the following group as a potential donor group:

    PNG
    media_image2.png
    105
    132
    media_image2.png
    Greyscale

Because the claim recites a compound comprising “at least two donor groups GD and at least two acceptor groups GA”, the compound is open to additional groups being present. Specifically, as the claim recites the donor group GD “comprises at least one moiety” from the donor groups listed, the donor groups are open to substitution. Compound 495 comprises a donor group as shown above that is substituted by phenyl groups. Accordingly compound 495 reads on claims 1, 14, and 20.
Applicant's argument –With respect to the rejection over Cho in view of Lorente, Applicant argues on pgs. 50-52 of the reply that Lorente relates to side-chain polystyrenes as host materials and the benefits of Lorente would only be recognized in a polymeric host material and not the presently claimed small molecule host materials. 
Examiner's response –Lorente teaches the particular combinations of hole transporting carbazole and electron transporting pyridine or triazine units are promising for the further development of ambipolar host materials (second paragraph of pg. 98) and does not limit the host materials to only polymers. Accordingly, the teachings of Lorente may apply to host materials other than polymers.
As Lorente teaches replacing a phenyl core unit with electron-deficient heterocycles pyridine or triazine provide a host material with ambipolar characteristics and results in improved electron transport, lower voltages, higher efficacies, and more balanced hole and electron transport in the emission layer (first paragraph of pg. 98), it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to replace the core phenyl of C-101 of Cho
    PNG
    media_image3.png
    213
    230
    media_image3.png
    Greyscale
 with an electron-deficient heterocycle as shown in P2 to P5, based on the teaching of Lorente.  The motivation for doing so would have been to improve electron transport, lower voltages, increase efficiency, and create a more balanced hole and electron transport in the emission layer, as taught by Lorente.
Applicant's argument – On pgs. 52-53 of the reply, Applicant argues that Lorente teaches away and discourages the use of small molecules in OLEDs
Examiner's response –Lorente teaches solution processing of small molecules can result in several drawbacks (pg. 91, left column, second paragraph) but does not teach small molecules themselves have disadvantages in OLEDs. In fact, Lorente teaches vacuum processed small molecule OLEDs have been demonstrated to be highly efficient (pg. 91, left column, first paragraph). As Cho teaches each layer of the organic electroluminescent device may be formed by multiple methods, including vacuum evaporation (¶ [0074]), Lorente does not teach away or discourages the use of small molecules in OLED of Cho.
Applicant's argument –On pg. 53 of the reply, Applicant argues that the amended independent claims 1, 14, and 20 indicate the claimed compounds are non-polymeric, which renders Lorente irrelevant as it relates to the observed benefits only in polymeric materials.
Examiner's response –As the modified compound of Cho in view of Lorente is a small molecule, the prior art still reads on claims 1, 14, and 20. The amendment of “non-polymeric” does not make the prior art Lorente irrelevant as Lorente is not used to teach the base compound. For the reasons discussed above, the teachings of Lorente are not limited to polymeric host materials.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 11-12, 14, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. KR 20150105201 A—English translation obtained by Google Patents, hereinafter “Park”.
Regarding claims 1-4, 6, 8-9, 11-12, 14, and 20-22, Park teaches an organic electroluminescent device comprising an organic compound represented by general formula (1) 
    PNG
    media_image4.png
    238
    271
    media_image4.png
    Greyscale
(bottom half of pg. 73). Park teaches the organic compound above is capable of lowering the driving voltage of the device, improving luminous efficiency, luminance, color purity, and device life (bottom half of pg. 73). Park teaches specific examples of compounds represented by general formula (1) including compound 495 
    PNG
    media_image1.png
    8
    1
    media_image1.png
    Greyscale
 (pg. 117).
Per claims 1-2, compound 495 includes claimed donor group GD
    PNG
    media_image1.png
    8
    1
    media_image1.png
    Greyscale
 and claimed acceptor groups
    PNG
    media_image1.png
    8
    1
    media_image1.png
    Greyscale
and 
    PNG
    media_image1.png
    8
    1
    media_image1.png
    Greyscale
.
Per claim 3, each donor group of compound 495 comprises a moiety selected from carbazole.
Per claims 4 and 6, each acceptor group of compound 495 comprises a moiety selected from a six-membered aromatic ring having at least one nitrogen (pyridine and pyrimidine).
Per claim 5, the donor groups of compound 495 read on the claimed group GD 
    PNG
    media_image5.png
    99
    131
    media_image5.png
    Greyscale
wherein R is GA.
Per claims 8-9, compound 495 reads on the claimed structure
    PNG
    media_image6.png
    41
    294
    media_image6.png
    Greyscale
wherein L is in each case a direct bond.
Per claim 12, one acceptor group reads on the claimed group A1 and one acceptor group reads on the claimed group A4.
Per claim 14, Park teaches a compound represented by general formula (1) may be used in a light emitting layer, hole injecting layer, hole transporting layer, electron injecting layer, electron transporting layer, electron blocking layer, and hole blocking layer, which are all organic layers (middle of pg. 73). Park teaches the organic layers are sandwiched between an anode and a cathode (first half of pg. 145 and first paragraph of pg. 146). 
Per claim 20, an organic electroluminescent device is a lighting apparatus and display apparatus (see ¶ [0002] and [0026]), which can be a consumer product. Thus the limitation is met.
Per claim 21, a formulation does not require any additional structure limitations and is therefore met by the compound.
Per claim 22, as no definition or further structural limitations are provided for in the specification, the compound 495 could itself be a monomer comprising the compound 495.
Regarding claim 7, Park teaches the organic electroluminescent device comprising compound 495
    PNG
    media_image1.png
    8
    1
    media_image1.png
    Greyscale
, as described above with respect to claims 1 and 14. 
Park teaches the claimed invention above but fails to teach compound 495 is capable of functioning as an E-type delayed fluorescent emitter at room temperature. It is reasonable to presume that compound 495 being capable of functioning as an E-type delayed fluorescent emitter at room temperature is inherent to Park. Support for said presumption is found in the use of like materials which would result in the claimed property. 
For example, the instant specification recites that a compound as described in paragraph [0067] is capable of functioning as an E-type delayed fluorescent emitter at room temperature (instant ¶ [0071]). Compounds as described in paragraph [0067] are recited to include donor groups GD and acceptor groups GA, which may be represented by any of groups D1-D69 and any of groups A1-A22 and B1-B10, respectively (instant ¶ [0067] and [0076]-[0077]).
The instant specification recites Compound A2
    PNG
    media_image7.png
    214
    363
    media_image7.png
    Greyscale
as a compound that meets the limitations of paragraph [0067] (instant ¶ [0078]), wherein the donor groups of Compound A1 are each D3 
    PNG
    media_image8.png
    70
    126
    media_image8.png
    Greyscale
 (instant ¶ [0076]) and the acceptor groups include A4 
    PNG
    media_image9.png
    87
    122
    media_image9.png
    Greyscale
and A10 
    PNG
    media_image10.png
    97
    179
    media_image10.png
    Greyscale
 (instant ¶ [0077]). 
Compound 495 is similar to Compound A2 except that it comprises donor groups represented by D3 and D5 
    PNG
    media_image11.png
    156
    216
    media_image11.png
    Greyscale
(instant ¶ [0076]) and acceptor groups represented by A4 and A1
    PNG
    media_image12.png
    58
    55
    media_image12.png
    Greyscale
(instant ¶ [0077]). 
The burden is upon the Applicant to prove otherwise. See MPEP 2112.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. KR 20150105201 A—English translation obtained by Google Patents, hereinafter “Park”. Supporting evidence provided by Ir(ppy)3, Ossila, 2021.
Regarding claim 15, Park teaches the organic electroluminescent device comprising compound 495
    PNG
    media_image1.png
    8
    1
    media_image1.png
    Greyscale
, as described above with respect to claim 14. 
Park fails to specifically teach an organic electroluminescent device wherein compound 495 is used as a host in the light emitting layer.
Park teaches a compound represented by general formula (1) may be used as a light emitting layer material, which may be a phosphorescent or fluorescent host (last paragraph of pg. 144 and first paragraph of pg. 145).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include compound 495 in the light emitting layer as a host, because one of ordinary skill in the art would reasonably have expected the elements of compound 495 and the light emitting layer to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Regarding claim 16, Park teaches the organic electroluminescent device comprising compound 495, as described above with respect to claim 14. 
Park fails to teach a specific organic electroluminescent device including compound 495 that further includes a phosphorescent dopant.
Park teaches the light emitting layer may include a phosphorescent or fluorescent dopant (middle of pg. 145), and that the phosphorescent dopant may be Ir(ppy)3 (bottom half of pg. 145).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a phosphorescent or fluorescent dopant in the organic electroluminescent device of Park, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select Ir(ppy)3 as the phosphorescent or fluorescent dopant, because it would have been choosing a specific example of a dopant suitable for the organic electroluminescent device of Park, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the phosphorescent dopant in the light emitting layer of the organic electroluminescent device of Park and possessing the benefits taught by Park.  One of ordinary skill in the art would have been motivated to produce additional devices comprising phosphorescent or fluorescent dopants having the benefits taught by Park in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
As evidenced by Ossila, Ir(ppy)3 has the structure 
    PNG
    media_image13.png
    238
    229
    media_image13.png
    Greyscale
which reads on the claimed transition metal complex having a ligand represented by 
    PNG
    media_image14.png
    230
    113
    media_image14.png
    Greyscale
wherein:
Y1 to Y8 are each carbon;
Ra and Rb each represent no substitution; and 
Y9 to Y13, Y’, and Rc to Rf are not required to be present.
Regarding claim 17, Park teaches the organic electroluminescent device comprising compound 495, as described above with respect to claim 14. 
Park fails to specifically teach an organic electroluminescent device including compound 495, wherein compound 495 is used as the hole blocking material.
Park teaches the organic electroluminescent device may include a hole blocking layer (middle of pg. 145 and first paragraph of pg. 146). However, Park does teach a compound represented by general formula (1) may be used as the hole blocking layer material (middle of pg. 73). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include compound 495 in the hole blocking layer as the hole blocking material, because one of ordinary skill in the art would reasonably have expected the elements of compound 495 and the hole blocking layer to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Regarding claim 18, Park teaches the organic electroluminescent device comprising compound 495, as described above with respect to claim 14. 
Park fails to specifically teach an organic electroluminescent device including compound 495, wherein compound 495 is used as the light emitting material. However, Park teaches a compound represented by general formula (1) may be used as a light emitting layer material (middle of pg. 73). Specifically, Park teaches a compound represented by general formula (1) may be used as a dopant together with a light emitting host (bottom third of pg. 145).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include compound 495 in the light emitting layer as the light emitting material, because one of ordinary skill in the art would reasonably have expected the elements of compound 495 and the light emitting layer to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Regarding claim 19, Park teaches the organic electroluminescent device comprising compound 495, as described above with respect to claim 14. 
Park teaches the claimed invention above but fails to teach the organic electroluminescent device comprising compound 495 as the emitting material in the light emitting layer emits luminescent radiation at room temperature when a voltage is applied across the organic electroluminescent device, wherein the luminescent radiation comprises a delayed fluorescent process. It is reasonable to presume that emitting luminescent radiation at room temperature when a voltage is applied across the organic electroluminescent device, wherein the luminescent radiation comprises a delayed fluorescent process is inherent to Park. Support for said presumption is found in the use of like materials which would result in the claimed property. 
For example, the instant specification recites that a compound as described in paragraph [0067] is capable of functioning as an E-type delayed fluorescent emitter at room temperature (instant ¶ [0071]). Compounds as described in paragraph [0067] are recited to include donor groups GD and acceptor groups GA, which may be represented by any of groups D1-D69 and any of groups A1-A22 and B1-B10, respectively (instant ¶ [0067] and [0076]-[0077]).
The instant specification recites Compound A2
    PNG
    media_image7.png
    214
    363
    media_image7.png
    Greyscale
as a compound that meets the limitations of paragraph [0067] (instant ¶ [0078]), wherein the donor groups of Compound A1 are each D3 
    PNG
    media_image8.png
    70
    126
    media_image8.png
    Greyscale
 (instant ¶ [0076]) and the acceptor groups include A4 
    PNG
    media_image9.png
    87
    122
    media_image9.png
    Greyscale
and A10 
    PNG
    media_image10.png
    97
    179
    media_image10.png
    Greyscale
 (instant ¶ [0077]). 
Compound 495 is similar to Compound A2 except that it comprises donor groups represented by D3 and D5 
    PNG
    media_image11.png
    156
    216
    media_image11.png
    Greyscale
(instant ¶ [0076]) and acceptor groups represented by A4 and A1
    PNG
    media_image12.png
    58
    55
    media_image12.png
    Greyscale
(instant ¶ [0077]). 
The burden is upon the Applicant to prove otherwise. See MPEP 2112.

Claims 1-4, 6-9, 11-16, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US 2015/0126736 A1 (“Cho”) in view of Lorente, Alejandro, et al. "Modulation of ambipolar charge transport characteristics in side-chain polystyrenes as host materials for solution processed OLEDs." Organic Electronics 41 (2017): 91-99. (“Lorente”).
Regarding claim 1-4, 6, 8-9, 11-12, 14, and 20-22, Cho teaches an organic electroluminescent device comprising a novel organic electroluminescent compound, wherein the organic electroluminescent device has excellent luminous efficiency, power efficiency and lifespan characteristics (abstract). Cho teaches the organic electroluminescent device comprises a first electrode, a second electrode, and at least one organic layer between the first and second electrodes wherein the organic layer may comprise at least one organic electroluminescent compound of formula 1 (¶ [0040]). Cho teaches the structure of formula 1
    PNG
    media_image15.png
    333
    313
    media_image15.png
    Greyscale
(¶ [0009]), and specific examples of compounds represented by formula 1 including compound C-101 
    PNG
    media_image16.png
    232
    265
    media_image16.png
    Greyscale
(pg. 23).
Cho fails to teach a compound as above wherein the phenylene group located between the two carbazole moieties is an N-containing ring. However, Cho does teach L2 in formula 1 may be a substituted 6-membered heteroarylene (¶ [0011]). Additionally, Cho does teach that a compound represented by formula 1 may be a host material (¶ [0042]).
Lorente teaches a series of side-chain polystyrene compounds developed as ambipolar hosts for OLEDs (abstract). Lorente teaches side-chain polymers P1-P5 in Fig. 1, shown below (pg. 94).

    PNG
    media_image17.png
    379
    435
    media_image17.png
    Greyscale

Lorente teaches ambipolar characteristics are imposed by replacing the phenyl of P1 with more electron-deficient heterocycles pyridine or triazine (P2 to P5) (first paragraph of pg. 98). Lorente teaches this replacement of phenyl with pyridine or triazine heterocycles results in a delocalization of the LUMO onto the core unit and improved electron transport, lower voltages, higher efficacies, and more balanced hole and electron transport in the emission layer (first paragraph of pg. 98).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to replace the core phenyl of C-101
    PNG
    media_image3.png
    213
    230
    media_image3.png
    Greyscale
 with an electron-deficient heterocycle as shown in P2 to P5, based on the teaching of Lorente.  The motivation for doing so would have been to improve electron transport, lower voltages, increase efficiency, and create a more balanced hole and electron transport in the emission layer, as taught by Lorente.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select the electron-deficient heterocycle moiety as shown in P4 
    PNG
    media_image18.png
    58
    72
    media_image18.png
    Greyscale
, because it would have been choosing one of the electron-deficient heterocycles shown in P2 to P5, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the organic electroluminescent compound of the organic electroluminescent device of Cho in view of Lorente and possessing the benefits taught by Cho and Lorente.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising electron-deficient heterocycles having the benefits taught by Lorente in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified compound has the following structure 
    PNG
    media_image19.png
    27
    22
    media_image19.png
    Greyscale
.
Per claims 1-2, the modified compound C-101 of Cho in view of Lorente two claimed donor groups GD 
    PNG
    media_image19.png
    27
    22
    media_image19.png
    Greyscale
 and claimed acceptor groups
    PNG
    media_image19.png
    27
    22
    media_image19.png
    Greyscale
and 
    PNG
    media_image19.png
    27
    22
    media_image19.png
    Greyscale
.
Per claim 3, each donor group of the modified compound C-101 comprises a carbazole moiety.
Per claims 4 and 6, each acceptor group of the modified compound C-101 comprises a moiety selected from a six-membered aromatic ring having at least one nitrogen (pyrimidine and triazine).
Per claim 5, the donor groups of the modified compound C-101 read on the claimed group GD 
    PNG
    media_image5.png
    99
    131
    media_image5.png
    Greyscale
wherein R is GA.
Per claims 8-9, the modified compound C-101 reads on the claimed structure
    PNG
    media_image6.png
    41
    294
    media_image6.png
    Greyscale
wherein L is in each case a direct bond.
Per claim 11, both donor groups read on the claimed group D3.
Per claim 12, one acceptor group reads on the claimed group A5 and one acceptor group reads on the claimed group A8.
Per claim 20, an organic electroluminescent device is a lighting device (see ¶ [0002]-[0004]), which can be a consumer product. Thus the limitation is met.
Per claim 21, a formulation does not require any additional structure limitations and is therefore met by the compound.
Per claim 22, as no definition or further structural limitations are provided for in the specification, the modified compound C-101 could itself be a monomer comprising the modified compound C-101.
Regarding claims 7, 13, and 18, Cho in view of Lorente teach the organic electroluminescent device including the modified compound C-101 as described above with respect to claim 14. 
The modified compound C-101 fails to comprise a triazine in the highlighted location 
    PNG
    media_image20.png
    76
    111
    media_image20.png
    Greyscale
. However, Cho does teach X2 in formula 1 may be CR7 or N (¶ [0012]). Additionally, Cho teaches a specific compound of formula 1 in which X2 is N (compound C-3) 
    PNG
    media_image21.png
    304
    277
    media_image21.png
    Greyscale
(pg. 4).
Therefore, given the general formula and teachings of Cho, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute N for C-H in the location of X2, because Cho teaches the variable may suitably be selected as X2.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the organic electroluminescent compound of the organic electroluminescent device of Cho in view of Lorente and possess the benefits taught by Cho and Lorente.  See MPEP 2143.I.(B).
The modified compound C-101 has the structure 
    PNG
    media_image22.png
    48
    27
    media_image22.png
    Greyscale
, which reads on the claimed Compound A1.
Per claim 7, Cho in view of Lorente appears silent with respect to the property of the modified compound C-101 is capable of functioning as an E-type delayed fluorescent emitter at room temperature.
The instant specification recites that a compound as described in paragraph [0067] is capable of functioning as an E-type delayed fluorescent emitter at room temperature (instant ¶ [0071]).  The instant specification recites Compound A1 as a compound that meets the limitations of paragraph [0067] (instant ¶ [0078]). Since Cho in view of Lorente teaches Compound A1, the same structure as disclosed by the Applicant, the property of being capable of functioning as an E-type delayed fluorescent emitter at room temperature is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.	
Per claim 18, Cho teaches the organic electroluminescent compound can be comprised in the light-emitting layer (¶ [0042]).
Cho is silent as to the modified compound C-101 being an emitter.
The instant specification recites that a compound as described in paragraph [0067] is capable of functioning as an E-type delayed fluorescent emitter at room temperature (instant ¶ [0071]).  The instant specification recites Compound A1 as a compound that meets the limitations of paragraph [0067] (instant ¶ [0078]). The instant specification further recites that examples of suitable emitter materials include compounds which can produce emissions via thermally activated delayed fluorescence (TADF) (instant ¶ [0113]). Since Cho in view of Lorente teaches Compound A1, the same structure as disclosed by the Applicant, the property of being a compound which can produce emissisions (i.e., an emitter) is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.	
Regarding claim 15, Cho in view of Lorente teach the organic electroluminescent device including the modified compound C-101 as described above with respect to claim 14. 
Chen in view of Lorente fail to specifically teach an organic electroluminescent element wherein the modified compound C-101 is used as a host in the light-emitting layer. However, Cho does teach that a compound represented by formula 1 may be a host material in the light-emitting layer (¶ [0042]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select the modified compound C-101 as a host material, because one of ordinary skill in the art would reasonably have expected the elements of the modified compound C-101, the light-emitting layer, and the organic electroluminescent device to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Regarding claim 16, Cho in view of Lorente teach the organic electroluminescent device including the modified compound C-101 as described above with respect to claim 14. 
Chen in view of Lorente fail to specifically teach an organic electroluminescent element including the modified compound C-101, wherein the light-emitting layer further includes a phosphorescent dopant.
Cho teaches the organic electroluminescent compound can be comprised in the light-emitting layer and that preferably the light-emitting layer can further comprise at least one dopant (¶ [0042]). Cho teaches specific examples of suitable dopants including compound D-38 
    PNG
    media_image23.png
    259
    155
    media_image23.png
    Greyscale
 (¶ [0066] and pg. 49).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select compound D-38 as the dopant in the light-emitting layer, because it would have been choosing a specific dopant, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the dopant in the light-emitting layer of the organic electroluminescent device of Cho in view of Lorente and possessing the benefits taught by Cho.  One of ordinary skill in the art would have been motivated to produce additional devices comprising dopants having the benefits taught by Cho in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Compound D-38 reads on the claimed transition metal complex having at least one ligand represented by 
    PNG
    media_image24.png
    226
    107
    media_image24.png
    Greyscale
wherein:
Y1 to Y8 are each carbon;
Ra represents mono substitution of an aryl group, and Rb represents no substitution; and 
Y9 to Y13, Y’, and Rc to Rf are not required to be present.
Regarding claim 21, Cho in view of Lorente teach the organic electroluminescent device including the modified compound C-101 as described above with respect to claim 14. 
Cho in view of Lorente fail to specifically teach a formulation comprising the modified compound C-101.
However, Cho does teach the organic electrolumienscent compound can be comprised as a host material in the light-emitting layer, and a compound other than the organic electroluminescent compound can be comprised in the light-emitting layer as a second host material (¶ [0042]-[0043]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the modified compound C-101 as a host material in the light-emitting layer and to include a second host material in the light-emitting layer, because one of ordinary skill in the art would reasonably have expected the elements of the modified compound-101, the second host material, the light-emitting layer, and the organic electroluminescent device to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
The instant specification recites a formulation that comprises the novel compound can include one or more components selected from the group consisting of a solvent, a host, a hole injection material, etc. (instant ¶ [0093]). As the light-emitting layer comprises the modified compound C-101 and a second host material, the limitation of a formulation comprising a compound according to claim 1 is met.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US 2015/0126736 A1 (“Cho”) in view of Lorente, Alejandro, et al. "Modulation of ambipolar charge transport characteristics in side-chain polystyrenes as host materials for solution processed OLEDs." Organic Electronics 41 (2017): 91-99. (“Lorente”) as applied to claim 8 above, and further in view of Chen et al. US 2010/0184942 A1 (“Chen”).
Regarding claim 10, Cho in view of Lorente teach the organic electroluminescent device including the modified compound C-101 as described above with respect to claim 8. 
The modified compound C-101 fails to comprise a triazine in the highlighted location 
    PNG
    media_image20.png
    76
    111
    media_image20.png
    Greyscale
. However, Cho does teach X2 in formula 1 may be CR7 or N (¶ [0012]). Additionally, Cho teaches a specific compound of formula 1 in which X2 is N (compound C-3) 
    PNG
    media_image21.png
    304
    277
    media_image21.png
    Greyscale
(pg. 4).
Therefore, given the general formula and teachings of Cho, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute N for C-H in the location of X2, because Cho teaches the variable may suitably be selected as X2.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the organic electroluminescent compound of the organic electroluminescent device of Cho in view of Lorente and possess the benefits taught by Cho and Lorente.  See MPEP 2143.I.(B).
The modified compound C-101 has the structure 
    PNG
    media_image22.png
    48
    27
    media_image22.png
    Greyscale
.
Cho in view of Lorente is silent as to the modified compound C-101 comprising at least one linker between a donor and acceptor group that is a non-conjugated organic linker. However, Cho does teach that a compound represented by formula 1 may be a host material in the light-emitting layer (¶ [0042]).
Chen teaches compounds for use in hybrid host materials which can be used in electroluminescent devices, wherein the compounds comprise at least one electron-transporting moiety (ETM) and at least one hole-transporting moiety (HTM) which are joined by a flexible linker (abstract). Chen teaches an example of an ETM is triazine (¶ [0030]) and an example of a HTM is carbazole (¶ [0031]). As shown in Cho in view of Lorente, the modified compound C-101 comprises electron-transporting moieties of triazine
    PNG
    media_image22.png
    48
    27
    media_image22.png
    Greyscale
and hole-transporting moieties of carbazole 
    PNG
    media_image22.png
    48
    27
    media_image22.png
    Greyscale
.
Chen teaches the “linker” is a flexible chain consisting of a series of π-bonds that is used to connect the ETM and the HTM (¶ [0033]). Chen teaches the use of a linker to bind the ETM and the HTM moieties electronically decouples the two π-systems of the ETM and HTM, thereby allowing the structural elements to retain their individual electronic characteristics, such as HOMO/LUMO energy and ET (¶ [0033]). Chen additionally teaches the linker aids in preventing crystallization and serves to increase entropy (¶ [0033]).
Chen teaches examples of compounds including the linker beginning on pg. 12, including compound TRZ-1Cz(MP)2, wherein the linker is highlighted:
    PNG
    media_image25.png
    294
    558
    media_image25.png
    Greyscale
(pg. 14).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a flexible linker between the ETM (triazine) and HTM (carbazole) moieties of the modified compound C-101, based on the teaching of Chen.  The motivation for doing so would have been to electronically decouple the two π-systems of the ETM and HTM, prevent crystallization, and increase entropy, as taught by Chen.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the linker as shown in the compound TRZ-1Cz(MP)2, because it would have been choosing a specific linker exemplified by Chen, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the organic electroluminescent compound of the organic electroluminescent device of Cho in view of Lorente and Chen and possessing the benefits taught by Cho, Lorente, and Chen.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising linkers having the benefits taught by Chen in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified compound C-101 of Cho in view of Lorente and Chen has the structure 
    PNG
    media_image26.png
    598
    578
    media_image26.png
    Greyscale
, which meets the claimed structure 
    PNG
    media_image27.png
    30
    303
    media_image27.png
    Greyscale
 wherein each L is a non-conjugated organic linker.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US 2015/0126736 A1 (“Cho”) in view of Lorente, Alejandro, et al. "Modulation of ambipolar charge transport characteristics in side-chain polystyrenes as host materials for solution processed OLEDs." Organic Electronics 41 (2017): 91-99. (“Lorente”) as applied to claim 14 above, and further in view of Kim et al. US 2015/0318486 A1 (“Kim”).
Regarding claim 17, Cho in view of Lorente teach the organic electroluminescent device including the modified compound C-101 
    PNG
    media_image19.png
    27
    22
    media_image19.png
    Greyscale
as described above with respect to claim 14. 
Cho is silent as to the modified compound C-101 used as a hole transporting compound. However, Cho does teach the organic electroluminescent compound of formula 1 has excellent luminous efficiency, power efficiency, and lifespan characteristic (abstract).
Kim teaches an organic light-emitting device including an anode, a cathode, and an organic layer therebetween, wherein the organic layer includes (i) a hole transport region between the anode and the emission layer; and (ii) an electron transport region between the emission layer and the cathode (abstract). Kim additionally teaches the organic light-emitting device comprises a mixed organic layer including a hole transport compound and an electron transport compound, wherein the electron affinity of the hole transport compound is less than the electron affinity of the electron transport compound (abstract). Kim teaches the organic light-emitting device satisfying the limitations above may have a low driving voltage, a high efficiency, a high luminance, and a long lifetime (¶ [0307]).
Kim teaches the hole transport compound is represented by Formula 1 
    PNG
    media_image28.png
    137
    233
    media_image28.png
    Greyscale
(abstract and ¶ [0040]). Kim teaches the organic light-emitting devices of Examples 1 to 25 including hole transporting compounds represented by Formula 1 and the disclosed electron transporting compounds were found to have improved characteristics (¶ [0300]).
Kim teaches specific examples of compounds represented by Formula 1, including the compound 
    PNG
    media_image29.png
    283
    267
    media_image29.png
    Greyscale
(pg. 12). Kim additionally teaches L in Formula 1 may be a substituted C1-C60 heteroarylene group (¶ [0044]), R1 may be represented by Formula 4s 
    PNG
    media_image30.png
    111
    205
    media_image30.png
    Greyscale
(¶ [0048]), and R12 may be represented by a substituted C2-C20 heteroaryl group (¶ [0049]), wherein the substituents may be a C6-C60 arylene group (¶ [0073]) including a phenyl group (¶ [0068]).
The modified compound C-101 reads on Formula 1 of Kim wherein: (i) X is a single bond; (ii) L is a C3 heteroarylene group substituted with phenyl; (iii) R1 is represented by Formula 4s; (iv) R12 is represented by a C4 heteroaryl group substituted with phenyl; (iv) R2, R3, and Z1 are each hydrogen; (v) m is 1, n is 4, o is 4, and p of Formula 1 is 1; and (vi) p of Formula 4s is 7 (¶ [0042]-[0046] and [0049]-[0050])
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified compound C-101 of Cho in view of Lorente as the hole transporting compound in the organic light-emitting device of Kim, based on the teaching of Kim.  The motivation for doing so would have been to select a compound having excellent luminous efficiency, power efficiency, and lifespan characteristic, as taught by Cho and Lorente.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US 2015/0126736 A1 (“Cho”) in view of Lorente, Alejandro, et al. "Modulation of ambipolar charge transport characteristics in side-chain polystyrenes as host materials for solution processed OLEDs." Organic Electronics 41 (2017): 91-99. (“Lorente”), as applied to claim 18 above, and further evidenced by Hung et al. US 2015/0349273 A1 (“Hung”).
Regarding claim 19, Cho in view of Lorente teach the organic electroluminescent device including the modified compound C-101 
    PNG
    media_image19.png
    27
    22
    media_image19.png
    Greyscale
as described above with respect to claim 18. 
Cho teaches that a compound represented by formula 1 may be a host material in the light-emitting layer (¶ [0042]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select the modified compound C-101 as a host material, because one of ordinary skill in the art would reasonably have expected the elements of the modified compound C-101, the light-emitting layer, and the organic electroluminescent device to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Cho in view of Lorente appears silent with respect to the property of the organic electroluminescent device emitting radiation at room temperature when a voltage is applied across the first organic light emitting device, wherein the luminescent radiation comprises a delayed fluorescent process. However, Cho does teach the light-emitting layer can further comprise at least one dopant and a second host material (¶ [0042]-[0043]), wherein the dopant materials include phosphorescent dopants (¶ [0066]).
It is reasonable to presume that the organic electroluminescent device emitting radiation at room temperature when a voltage is applied across the first organic light emitting device, wherein the luminescent radiation comprises a delayed fluorescent process is inherent to Cho in view of Lorente. Support for said presumption is found in the use of like materials which would result in the claimed property. 
For example, in the instant specification, an example Device 1 includes Compound A 
    PNG
    media_image31.png
    216
    360
    media_image31.png
    Greyscale
as the host compound (instant Table 1, ¶ [0138], pg. 86). Compound A is identical to the modified compound C-101 of Cho in view of Lorente. The instant specification recites that a compound as described in paragraph [0067] is capable of functioning as an E-type delayed fluorescent emitter at room temperature (instant ¶ [0071]). The instant specification recites Compound A1 (also referred to as Compound A) as a compound that meets the limitations of paragraph [0067] (instant ¶ [0078]). The instant specification additionally recites that the organic layer of the OLED may further comprise a phosphorescent emissive dopant (instant ¶ [0080]) and that one or more additional host materials may be present (instant ¶ [0106]).
Hung recites an organic light emitting device comprising an anode, a cathode, and an emissive layer, wherein the emissive layer comprises a first emitting compound having the structure of Formula 1 
    PNG
    media_image32.png
    246
    225
    media_image32.png
    Greyscale
(¶ [0059]). Hung recites that such an organic light emitting device emits a luminescent radiation at room temperature when a voltage is applied across the organic light emitting device, wherein the luminescent radiation comprises a delayed fluorescence process (¶ [0061]). Additionally, Hung teaches the emissive layer may further comprise phosphorescent emitting material and host material (¶ [0062]).
The burden is upon the Applicant to prove otherwise. See MPEP 2112.
	 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over  Cho et al. US 2015/0126736 A1 (“Cho”) in view of Lorente, Alejandro, et al. "Modulation of ambipolar charge transport characteristics in side-chain polystyrenes as host materials for solution processed OLEDs." Organic Electronics 41 (2017): 91-99. (“Lorente”)  as applied to claim 1 above, and further in view of Freudenrich, Craig, How OLEDS Work, Current and Future OLED Applications, HowStuffWorks, April 2016—obtained from the Wayback Machine (“Freudenrich”).
Regarding claim 20, Cho in view of Lorente teach the organic electroluminescent device including the modified compound C-101 
    PNG
    media_image19.png
    27
    22
    media_image19.png
    Greyscale
as described above with respect to claim 14. 
Cho in view of Lorente is silent as to a consumer product comprising the organic electroluminescent device comprising the modified compound C-101. However, Cho does teach an organic electroluminescent device comprising a compound of formula 1 has a long operating lifespan with reduced overall power consumption (abstract).
Freudenrich teaches OLEDs are used in small-screen devices such as cell phones (abstract).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the organic electroluminescent device of Cho in view of Lorente in a cell phone, based on the teaching of Freudenrich.  The motivation for doing so would have been to provide cell phone display having long operating lifespan with reduced overall power consumption, as taught by Cho. Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the organic electroluminescent device of Cho in view of Lorente in a cell phone, because one of ordinary skill in the art would reasonably have expected the elements of the organic electroluminescent device and a cell phone to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US 2015/0126736 A1 (“Cho”) in view of Lorente, Alejandro, et al. "Modulation of ambipolar charge transport characteristics in side-chain polystyrenes as host materials for solution processed OLEDs." Organic Electronics 41 (2017): 91-99. (“Lorente”) as applied to claim 1 above, and further in view of Liu, Yuchao, et al. "All-organic thermally activated delayed fluorescence materials for organic light-emitting diodes." Nature Reviews Materials 3.4 (2018): 1-20. (“Liu”).
Regarding claim 22, Cho in view of Lorente teach the organic electroluminescent device including the modified compound C-101 as described above with respect to claim 14. 
The modified compound C-101 fails to comprise a triazine in the highlighted location 
    PNG
    media_image20.png
    76
    111
    media_image20.png
    Greyscale
. However, Cho does teach X2 in formula 1 may be CR7 or N (¶ [0012]). Additionally, Cho teaches a specific compound of formula 1 in which X2 is N (compound C-3) 
    PNG
    media_image21.png
    304
    277
    media_image21.png
    Greyscale
(pg. 4).
Therefore, given the general formula and teachings of Cho, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute N for C-H in the location of X2, because Cho teaches the variable may suitably be selected as X2.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the organic electroluminescent compound of the organic electroluminescent device of Cho in view of Lorente and possess the benefits taught by Cho and Lorente.  See MPEP 2143.I.(B).
The modified compound C-101 has the structure 
    PNG
    media_image22.png
    48
    27
    media_image22.png
    Greyscale
.
Cho fails to teach the modified compound C-101 is part of a larger chemical structure. Instead, the modified compound C-101 is considered a small molecule. However, Cho does teach the organic electroluminescent compound of formula 1 has excellent luminous efficiency, power efficiency, and lifespan characteristic (abstract). Additionally, Lorente teaches the phenyltriazine core (of the modified compound C-101) improves electron transport, lower voltages, higher efficacies, and provides more balanced hole and electron transport in the emission layer (Lorente, first paragraph of pg. 98).
Liu teaches thermally activated delayed fluorescence (TADF) emitters are emerging as next-generation organic electroluminescent materials (abstract). Liu teaches the combination of stable acceptor (for example, triazine) and donor units (for example, carbazole), which have relatively high bond dissociation energies, favors TADF devices with long lifetimes (pg. 3, left column, second paragraph). As seen from the structure above, the modified compound C-101 comprises triazine (acceptor) and carbazole (donor) units.
Liu teaches small molecules can lead to phase separation and poor morphological stability of the emitting layer in organic electroluminescent device (pg. 3, right column, last paragraph). Additionally, thin films of small TADF molecules are usually fabricated by thermal evaporation, which compromises film quality because of the tendency of the molecules to crystallize and aggregate, in turn reducing the efficiency and long-term stability of the OLEDs (pg. 12, right column, fourth paragraph).
Liu teaches TADF polymers are attractive alternatives to small-molecule emitters because the macromolecular TADF materials do not require a host material and can be sufficiently soluble in organic solvents to produce thin films by solution processing techniques (pg. 3, right column, last paragraph), wherein the benefits of solution-processed emitter layers include a simple fabrication process and relatively low cost (pg. 8, right column, second paragraph).
Liu teaches a simple method for producing TADF polymers is to functionalize and then polymerize a monomer unit that already exhibits TADF characteristics and excellent (small-molecule) device performance (pg. 13, left column, first paragraph). Liu teaches this may be realized by using TADF units as pendant groups on a side chain of a polymer (pg. 13, left column, first paragraph). Liu teaches in side chain polymers, the TADF features of monomers can be easily inherited owing to the independent (non-interacting) TADF units (pg. 13, left column, last paragraph).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified compound C-101 in a side chain of a polymer (wherein the modified compound C-101 is used as a pendant) to create a TADF polymer for use in an OLED, based on the teaching of Liu.  The motivation for doing so would have been to obtain the ability to produce thin films by solution processing techniques that have a simple fabrication process and relatively low cost, as taught by Liu. Additionally, the motivation for doing so would have been to easily inherit the TADF features and benefits of the modified compound C-101, which include excellent luminous efficiency, power efficiency, long lifespan, improved electron transport, lower voltages, higher efficacies, and more balanced hole and electron transport in the emission layer, as taught be Liu, Chen, and Lorente.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786